Citation Nr: 0218595	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  95-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an eyelid (skin) 
condition.

(The claims of entitlement to service connection for 
osteoporosis of the hips, bilateral knee condition, 
cervical spine condition, right elbow condition, shoulder 
condition, thoraco-spondylodynia, and osteoporosis of the 
mid-back and lower back will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1973, and from May 1975 to July 1992.

This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Initially, the claim of entitlement to service connection 
for a duodenal ulcer was listed as an issue on appeal.  In 
a June 2002 decision, the RO granted the claim, and 
appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has 
jurisdiction over the issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

The Board is undertaking additional development on the 
claims of entitlement to service connection for 
osteoporosis of the hips, bilateral knee condition, 
cervical spine condition, right elbow condition, shoulder 
condition, thoraco-spondylodynia, and osteoporosis of the 
mid-back and lower back, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  Styes and skin rashes on the eyelids treated during 
service resolved without residual disability.

3.  The probative, competent medical evidence of record 
establishes that the veteran does not have a skin disorder 
of the eyelids linked to service on any basis.


CONCLUSION OF LAW

An eyelid (skin) condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that the May 
1969 service entrance physical examination and medical 
history reports are silent for skin conditions affecting 
the eyelids.  

In November 1972, the veteran's left eye was irrigated 
after cleaning compound entered the eye.  The next day, 
the examiner indicated that he appeared to have a mild 
case of conjunctivitis, and there was no redness or 
irritation of the eye on the following day.   

The August 1973, May 1975, and February 1977, service 
physical examination reports are silent for skin 
conditions affecting the eyes. 

In April 1980, the veteran suffered from a rash on his 
hands and extremities, and a rash was noted under the 
right eye.  The examiner noted an assessment of scabies 
and allergic reaction of the right eye.  Hay fever was 
noted.  Two days later, the rash under the right eye had 
worsened.  In December 1980, the veteran suffered trauma 
to the right eye, resulting in an abrasion of the sclera.  

The December 1982 service physical examination and medical 
history reports are silent for skin conditions affecting 
the eyes.

The veteran was treated for a stye of the upper right 
eyelid in February 1987.  The June 1988 service physical 
examination and medical history reports are silent for 
skin conditions affecting the eyes. 

In March 1990, the veteran was treated for a lesion 
located on the left upper lid.  In September 1990, he was 
seen for complaints of a cyst on the left upper eyelid.  
He was treated for a hordeolum of the left lower lid in 
October 1990.  On follow-up examination, improvement was 
noted.  

Treatment for conjunctivitis in 1991 was noted in the 
March 1992 medical history report, and it was also 
reported that the condition had resolved.  The 
corresponding medical examination was negative for eye 
conditions.  

A VA general medical examination was conducted in March 
1994.  The veteran reported that in 1992, he was treated 
with antibiotic ointment for a stye, and that the 
condition had cleared up.  The examination of the eyes did 
not reveal any lesions of the lids.  Eye movement was 
normal and vision was normal at 20/20 for each eye without 
glasses.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 
2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where chronic disease is shown as such in service or 
within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

Since the veteran has not alleged that the eyelid 
condition is related to combat service, the provisions of 
38 U.S.C.A. 1154(b) are not for application.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

Through the April 1995 statement of the case, supplemental 
statements of the case issued in July 1996 and June 2002, 
and various correspondence from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  




Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002 (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

In its June 2002 supplemental statement of the case, the 
RO specifically provided the veteran with the criteria 
under the new law and fully considered its provisions in 
the adjudication of his claim.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the veteran's claim on the merits.


Service connection

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
a skin condition of the eyelids is not warranted.  

The Board recognizes that the veteran's service medical 
records demonstrate that on occasion, he was treated for 
styes on the eyelids and other complaints of rashes.  

Importantly, the records also show that on each of those 
occasions, the conditions were treated and resolved.  In 
particular, the Board notes that on a physical examination 
undertaken for the purpose of separation from active 
service, the veteran specifically referred to a bout of 
conjunctivitis in 1991 which had resolved and the 
examination was negative for problems involving the skin 
of the eyelids.  




The post-service VA examination, conducted several years 
after the veteran's separation from service was negative 
for lesions of the lids and current complaints.  

Also, eye movement and vision were normal.  Mainly, the 
history of the occasional problem during service was noted 
in the report.  Those findings are consistent with 
separation examination of 1992 which was positive for a 
reported history of eye conditions which had resolved, but 
negative for findings of a current condition. 

The Board notes that the VA examination provides no 
diagnosis related to the skin of the eyelids, referring 
only to a prior history of a stye in 1992.  In the absence 
of proof of a present disability, a valid claim has not 
been presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As the evidence demonstrates findings of occasional 
treatment for styes on the eyelids during service, and no 
evidence of a current diagnosis, the Board is compelled to 
conclude that the in-service notations of styes resolved 
without residual disability.

Thus, the Board concludes that entitlement to service 
connection for a skin condition of the eyelids is not 
warranted as the preponderance of the evidence 
demonstrates that the veteran does not suffer from a 
current disability incurred as a result of military 
service.  See Hickson, supra.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for skin 
condition of the eyelids.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).



ORDER

Entitlement to service connection for a skin condition of 
the eyelids is denied. 



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

